Exhibit 10.39



 

EMB-135 FINANCING LETTER OF AGREEMENT

March 23, 2000

This Letter of Agreement ("LOA" or "Agreement") dated March 23, 2000, is an
agreement among Continental Express, Inc. ("Coex" [CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]), with its principal place of business at
1600 Smith Street, Houston, Texas; Continental Airlines, Inc. ("Continental" or
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]), with its
principal place of business at 1600 Smith Street, Houston, Texas; and
Embraer-Empresa Brasileira de Aeronautica S.A. ("Embraer"), with its principal
place of business at São José dos Campos, São Paulo, Brazil, as it relates to
Purchase Agreement DCT-054/98 dated as of December 23, 1998 (the "Purchase
Agreement") of up to seventy-five (75) EMB-135 aircraft each equipped with
Rolls-Royce Allison AE3007A1/3 engines, to be delivered therewith consisting of
twenty-five (25) firm order aircraft (the "Firm Aircraft") and up to fifty (50)
additional aircraft to be delivered at Coex's option (the "Option Aircraft").



This LOA sets forth certain agreements among Coex, Continental and Embraer (the
"Parties") with respect to the first 25 Firm Aircraft and first 25 Option
Aircraft ("Aircraft"). In case of any conflict between this LOA and the Purchase
Agreement, this LOA shall govern.



WHEREAS, the Parties propose to enter into certain lease financing transactions
relating to the Aircraft;



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

 1. General

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

2. Certain Definitions



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Owner

Participant: Embraer, or its successor, designee, or transferee, provided any
such designee or transferee has a consolidated net worth of not less than
twenty-five million dollars (USD25,000,000).

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



Manufacturer: Embraer - Empresa Brasileira de Aeronautica S.A., a Brazilian
corporation.

Engine

Manufacturer: Allison Engine Company, Inc., a Delaware corporation.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

3. Aircraft,

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and
Delivery Date.



Aircraft: Each Embraer EMB-135 aircraft together with two Rolls-Royce Allison
AE3007A1/3 engines originally delivered therewith pursuant to the Purchase
Agreement and any replacement engines therefor (the "Engines"). The Aircraft
without the Engines is sometimes referred to as the "Airframe."



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Delivery Date: The date on which an Aircraft is delivered to and accepted by
Lessee under a Lease.



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

8. Miscellaneous:



Closing

Conditions: The obligations of the Lessor to consummate the proposed transaction
will be subject to the following conditions to closing

:





(i) the absence of any material adverse change from the financial condition of
the

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] as
reflected in the Annual Report on Form 10-K for the year ended [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] filed by the
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] with the
Securities and Exchange Commission;





(ii) the absence of any default of

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; and





(iii) delivery of customary and satisfactory certificates and legal opinions by

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].





 

Governing Law: New York



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



Confidentiality: The Lease and related documentation will be considered
confidential and will not be disclosed to third parties, subject to customary
exceptions. Any documents required to be publicly filed shall have all
proprietary and confidential information redacted to the extent permitted by
law. The Manufacturer and the Lessee may, however, issue customary press
releases with respect to the transaction, provided that neither the Manufacturer
nor the Lessee shall issue any such press release without the review of the
other.



[Signature page follows.]

IN WITNESS WHEREOF, the parties hereto have caused this LOA to be duly executed
and delivered by their proper and authorized officers and to be effective as of
the day and year first above written.



 

CONTINENTAL EXPRESS, INC. CONTINENTAL AIRLINES, INC.



 

By: /s/ Frederick S. Cromer By: /s/ Gerald Laderman

Name: Frederick S. Cromer Name: Gerald Laderman

Title: VP Finance & CFO Title: Senior Vice President - Finance



 

Witness: /s/ James von Atzingen Witness: /s/ James von Atzingen

Name: James von Atzingen Name: James von Atzingen



 

 

EMBRAER - EMPRESA BRASILEIRA DE

AERONAUTICA S.A



By: /s Frederico Fleury Curado By: /s/ Flavio Rimoli

Name: Frederico Fleury Curado Name: Flavio Rimoli

Title: Executive Vice President Commercial Title: Director of Contracts





 

Witness: /s/ H. M. Olivero Witness: /s/ Brasil E. Areco

Name: H. M. Olivero Name: Brasil E. Areco

ANNEX A



 

CONTINENTAL EXPRESS, INC.



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

ANNEX B



 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



Attachment 1



 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

 